    Case 1:20-cv-00626-PLM-PJG ECF No. 10 filed 09/08/20 PageID.186 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


    1259 POST LLC d/b/a FLO’S PIZZERIA                 Case No. 1:20-cv-00626-PLM-PJG
    & SPORTS BAR,
                                                       Hon. Paul L. Maloney
                      Plaintiff,

         v.                                           ORAL ARGUMENT REQUESTED

    EMC INSURANCE,

                      Defendant.
                                            /



                     DEFENDANT’S MOTION TO DISMISS AND
                     MOTION TO STRIKE CLASS ALLEGATIONS

        For the reasons argued in their concurrently-filed Memorandum, Employers

Mutual Casualty Company and EMCASCO Insurance Company (collectively, “EMC”)1

bring this motion under Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), 12(f), and 23

to (i) dismiss the above-captioned action for lack of subject-matter jurisdiction and

failure to state a claim upon which relief can be granted, as well as to (ii) strike class

allegations in the Complaint. In accordance with Local Rule 7.1(d), EMC has ascertained

that Plaintiff 1259 Post LLC d/b/a Flo’s Pizzeria & Sports Bar will oppose the motion.




1 The Complaint names “EMC Insurance” as the defendant. “EMC Insurance” is not a
legal entity. Instead, Flo’s Pizzeria’s insurance policies involved in this matter are issued
by EMCASCO Insurance Company and Employers Mutual Casualty Company.
EMCASCO Insurance Company and Employers Mutual Insurance Company do not
waive any defenses or arguments related to Plaintiff’s misidentification by filing this
motion.


                                                1
 Case 1:20-cv-00626-PLM-PJG ECF No. 10 filed 09/08/20 PageID.187 Page 2 of 2




       WHEREFORE, EMC requests that this Court enter an order dismissing Plaintiff’s

claims against it with prejudice and, alternatively, should any part of Plaintiff’s claims

survive, to strike Plaintiff’s class allegations without leave to amend.

 Dated: September 8, 2020                        Robins Kaplan LLP

                                                 By:   /s/Anne M. Lockner

                                                 Anne M. Lockner, MN #295516
                                                 Jaime J. Wing, MN #398585
                                                 2800 LaSalle Plaza
                                                 800 LaSalle Avenue
                                                 Minneapolis, MN 55402-2015
                                                 Tel: 612-349-8500
                                                 Fax: 612-339-4181
                                                 ALockner@RobinsKaplan.com
                                                 JWing@RobinsKaplan.com

                                                 Timothy W. Billion, SD #4641
                                                 140 North Phillips Avenue
                                                 Suite 307
                                                 Sioux Falls, SD 57104
                                                 Tel: 605-335-1300
                                                 Fax: 605-740-7199
                                                 TBillion@RobinsKaplan.com

                                                 Merry Farnen & Ryan P.C.
                                                 Michael Ryan, #53634
                                                 300 Maple Park Boulevard
                                                 Suite 301
                                                 St. Clair Shores, MI 48081
                                                 Tel: 586-776-5927
                                                 Fax: 586-776-1501
                                                 mryan@mfr-law.com

                                                 Attorneys for Defendant EMC Insurance




                                             2
